This opinion is subject to revision before publication


         UNITED STATES COURT OF APPEALS
                  FOR THE    ARMED FORCES
                         _______________

                       UNITED STATES
                           Appellee
                                v.
         Emmanuel Q. BARTEE, Lance Corporal
          United States Marine Corps, Appellant
                          No. 16-0391
                    Crim. App. No. 201500037
      Argued November 15, 2016 —Decided March 15, 2017
               Military Judge: M. D. Zimmerman
   For Appellant: Major Benjamin A. Robles, USMC (argued).
   For Appellee: Major Cory A. Carver, USMC (argued); Ma-
   jor Suzanne M. Dempsey, USMC, Captain Matthew Harris,
   USMC, and Brian K. Keller, Esq. (on brief); Colonel Mark
   K. Jamison, USMC.
   Judge SPARKS delivered the opinion of the Court, in
   which Judges STUCKY and OHLSON joined. Judge
   RYAN filed a separate opinion concurring in the result.
   Chief Judge ERDMANN filed a separate dissenting
   opinion.
                     _______________

   Judge SPARKS delivered the opinion of the Court.
    Contrary to his pleas, Appellant was convicted by mili-
tary judge alone of one specification of conspiracy to commit
larceny, one specification of making a false official state-
ment, and six specifications of larceny in violation of Articles
81, 107, and 121, Uniform Code of Military Justice, (UCMJ),
10 U.S.C. § 881, 907, 921 (2012). The adjudged and approved
sentence included twenty months of confinement and a dis-
honorable discharge. Appellant appealed to the United
States Navy-Marine Corps Court of Criminal Appeals and
the lower court affirmed the findings and sentence. Appel-
lant petitioned this Court for review on the following as-
signed issue:
       The systematic exclusion of individuals by rank
       from the member-selection process is prohibited.
       Here, the military judge dismissed the panel for vi-
       olating Article 25, UCMJ, but the convening au-
       thority reconvened the exact same panel the same
              United States v. Bartee, No. 16-0391/MC
                       Opinion of the Court

         day. Is this systemic exclusion based on rank re-
         versible error?
We conclude that there was no systemic exclusion of mem-
bers based on rank and that the convening authority did not
violate Article 25, UCMJ, 10 U.S.C. § 824 (2012). According-
ly, we affirm the decisions of the United States Navy-Marine
Corps Court of Criminal Appeals and the military judge.
                           Background
    The underlying facts related to the charges in this case
are not relevant to the issue before the Court. Instead we
focus on events surrounding the selection of the panel of
members. Prior to trial, Appellant objected to the lack of jun-
ior members on the convening order (1b-13), which appoint-
ed a panel comprised of officers at paygrade 0-4 and above,
enlisted members at paygrade E-8 and above, and no war-
rant officers. After having sent out a communication solicit-
ing updated member questionnaires only for officers at
paygrade 0-4 and above and enlisted personnel at paygrade
E-8 and above, the staff judge advocate assembled a draft
convening order. The staff judge advocate then forwarded
the draft list of sixteen potential members to the convening
authority (Colonel Schultz1) along with the potential mem-
bers’ completed questionnaires. The convening authority se-
lected the panel from that list of sixteen.2
    On September 29th, 2014, the military judge sustained
Appellant’s objection to the panel and found that the selec-
tion process had excluded potential members based on rank.
The staff judge advocate then provided the convening au-
thority (now General Coglianese) with an amended conven-
ing order (1c-13) consisting of the same list of names. The
convening authority also received the full roster of over
8,000 potential members and was informed he could substi-
tute any of those names who fit the Article 25, UCMJ, crite-


   1By  order of General Coglianese, Colonel Schultz had been ap-
pointed acting commander for the period from September 4, 2014,
to September 26, 2014.
   2 The original convening order was 1a-13. However, due to a
delay in the proceedings, the convening authority (now General
Coglianese) did make two substitutions for members who were not
available to sit on the panel, neither of whom was from the staff
judge advocate’s original list of sixteen. This resulted in convening
order 1b-13.



                                 2
            United States v. Bartee, No. 16-0391/MC
                     Opinion of the Court

ria if he so desired. The following day (September 30th,
2014), the convening authority appointed the exact same
panel. In a letter addressed to the military judge he stated
that, “I know these individuals personally and selected them
specifically because I am convinced they meet the qualifica-
tions for membership.” He also confirmed that he recognized
he could have chosen from among the full roster of “roughly
8,000 Marines and sailors” and that he personally selected
this panel based on Article 25, UCMJ, criteria.
   Defense counsel objected to the new order, claiming that
the defect in the previous order had not been cured. The
military judge overruled the objection, finding that any ap-
pearance that the members had been excluded according to
rank was resolved by creation of the second order in compli-
ance with Article 25, UCMJ.
    Following the military judge’s ruling, defense counsel
stated that based on the military judge’s ruling, it was their
position that, “[W]e are forced to abandon our request for
trial by members . . . and Lance Corporal Bartee is request-
ing trial by military judge alone.” Given counsel’s statement,
the military judge informed the parties that it would be nec-
essary to query Appellant to determine whether his request
to waive his right to trial by members was knowing, intelli-
gent, and voluntary. Twice during this colloquy with coun-
sel, the military judge stated that his ruling on the Article
25, UCMJ, issue was preserved for appeal. During this dis-
cussion, defense counsel stated that the military judge’s rul-
ing on the panel was one but not the only factor in the deci-
sion to forgo trial by members and declined to specify the
other reasons, citing attorney-client privilege. Following the
colloquy, the military judge approved Appellant’s request
and the military judge alone trial moved forward.
                          Discussion
    Appellant asks this Court to determine if a systematic
exclusion of individuals by rank from the member selection
process led to an improperly selected panel. Whether a
court-martial panel was selected free from systematic exclu-
sion is a question of law reviewed de novo. United States v.
Kirkland, 53 M.J. 22, 24 (C.A.A.F. 2000). The burden is on
the defense to establish the improper exclusion of qualified
personnel from the selection process. Id. Once the defense
establishes such exclusion, the government must show by
competent evidence that the member selection process was
free from impropriety. Id.


                              3
            United States v. Bartee, No. 16-0391/MC
                     Opinion of the Court

    Article 25, UCMJ, details who may serve on a court-
martial. The list includes commissioned officers, warrant
officers, and–when specifically requested by the defendant–
enlisted members may serve on a court-martial of another
enlisted member. If it can be avoided, members should not
be junior in rank to the defendant. In addition, “[w]hen con-
vening a court-martial, the convening authority shall detail
as members thereof such members of the armed forces as, in
his opinion, are best qualified for the duty by reason of age,
education, training, experience, length of service, and judi-
cial temperament.” Article 25(d)(2), UCMJ.
    In United States v. Ward, 74 M.J. 225 (C.A.A.F. 2015),
this Court married two threads of analysis provided by ear-
lier case law, United States v. Bartlett, 66 M.J. 426 (C.A.A.F.
2008), and Kirkland, 53 M.J. 22, and stated that an accused
must be provided “both a fair panel . . . and the appearance
of a fair panel.” Ward, 74 M.J. at 228. Here, as in Ward,
there were no allegations that that the panel members se-
lected did not qualify on the basis of age, education, train-
ing, experience, length of service, and judicial temperament.
Id. at 229. Instead, Appellant posits that it was the process
utilized by the convening authority which was improper.
   “Congress and the President crafted few prohibitions on
court-martial service to ensure maximum discretion to the
convening authority in the selection process, while main-
taining the basic fairness of the military justice system.”
Bartlett, 66 M.J. at 429. However, systemic exclusion of oth-
erwise qualified potential members based on an impermissi-
ble variable such as rank is improper. United States v.
Dowty, 60 M.J. 163, 171 (C.A.A.F. 2004). A staff judge advo-
cate can assist the convening authority as long as this help
does not improperly exclude any potential members. United
States v. Roland, 50 M.J. 66, 69 (C.A.A.F. 1999).
    In Dowty, this Court identified three factors that are
most helpful in evaluating any process for screening poten-
tial members. These include looking for:
(1) Improper motive to “pack” the member pool;
 (2) Systemic exclusion of otherwise qualified members
based on an impermissible variable like rank; and
 (3) Good faith efforts to be inclusive so courts-martial are
open to all segments of the military community.
60 M.J. at 171.



                              4
             United States v. Bartee, No. 16-0391/MC
                      Opinion of the Court

    With respect to factors one and three, there is no credible
evidence indicating bad faith or improper motive on the part
of the staff judge advocate or convening authority in redraw-
ing the second panel, despite the fact that it was comprised
of the same members.3 However, lack of bad faith or im-
proper motive is not dispositive in and of itself. We now fo-
cus on factor two and whether the redrawn panel 1c-13 was
tainted by an impermissible exclusion of qualified members
on the basis of rank.
   The present case can be distinguished from the two cases
central to Appellant’s argument. In Kirkland, 53 M.J. 22,
the convening authority gathered members by sending out a
communication requesting nominees and an accompanying
chart that had columns for enlisted members only at ranks
E-7 and above. Id. at 23. The appellant brought a motion to
dismiss the panel. Id. This Court found the exclusion of the
lower ranks improper and the sentence was reversed (the
appellant pled guilty and never went to trial). Id. at 25. The
exclusion of members below a certain rank occurred in a
similar manner as in the present case, with nominees re-
cruited through a communication that only requested mem-
bers above a certain rank. However, unlike in this case, the
military judge never determined that first panel was im-
proper so the government did not have an opportunity to go
back and allow the convening authority to reconsider its
composition.
    In United States v. Greene, selection of members was re-
stricted in accordance with a memo from the staff judge ad-
vocate recommending use of only those of a certain rank
(lieutenant colonels and colonels) as members. 20 C.M.A.
232, 233, 43 C.M.R. 72, 73 (1970). In light of this memo, the
original panel, selected by the special court-martial authori-
ty and consisting of a range of officers, was rejected by the
chief of military justice in favor of a limited panel. Id. at 235,
43 C.M.R. at 75. The military judge requested that the con-

   3  Appellant introduces an e-mail that allegedly circulated re-
garding a higher level decision to pack panels with senior mem-
bers because sentences had been too light and there had been too
many not guilty findings. Though this would clearly entail inter-
ference with the ban on systemic exclusion according to rank, Ap-
pellant provides no information linking the e-mail to any of the
actors in the present case and the audience and reach of the e-
mail seem to be unknown as well. Therefore, we find no reason to
take this e-mail under consideration.



                                5
            United States v. Bartee, No. 16-0391/MC
                     Opinion of the Court

vening authority reconsider the panel and the appointment
of officers of other grades, and the convening authority re-
sponded that he intended to keep the same panel, as he con-
sidered them the most qualified under Article 25, UCMJ. Id.
at 235-36, 43 C.M.R. at 75-76. The Greene court found the
panel had been improperly constituted and remanded the
case. Id. at 238-39, 43 C.M.R. at 78-79. The most notable dif-
ference in Greene is that it lacked the step in which the con-
vening authority stated directly to the court that he had re-
considered the panel with full awareness of the Article 25,
UCMJ, factors and the full roster of Marines available as
potential members.
    The central question here is whether, given the circum-
stances surrounding the assembly of the second panel, the
member selection process still maintained the appearance of
fairness and integrity. We conclude that the additional steps
taken by the convening authority were sufficient to cure any
systemic exclusion of members by rank. In his letter to the
trial court, the convening authority expressly stated that he
considered the Article 25, UCMJ, criteria and personally se-
lected the panel only on the basis of that criteria, and con-
firmed that he was cognizant of the roster of “roughly 8000
Marines and sailors” from which he could have drawn mem-
bers. We are satisfied that–despite the composition of the
second panel being identical to that of the first–any impro-
prieties were cured in the steps taken by the convening au-
thority the second time around. Panel 1c-13 was not tainted
by systematic exclusion according to rank.
                          Decision
   The decision of the United States Navy-Marine Corps
Court of Criminal Appeals is affirmed.




                              6
            United States v. Bartee, No. 16-0391/MC


   Judge RYAN, concurring in the result.
    Because I would decide this case on a more narrow basis
than either the majority or the dissent, I do not reach the
question whether Appellant’s second court-martial panel
satisfied the dictates of Article 25, UCMJ, 10 U.S.C. § 825
(2012). It is axiomatic that “a valid waiver leaves no error
for us to correct on appeal.” United States v. Campos, 67
M.J. 330, 332 (C.A.A.F. 2009). Appellant voluntarily chose a
military judge-alone trial, for undisclosed reasons, and thus
waived his right to complain about the composition of a pan-
el that was of no further relevance to his court-martial.
    In United States v. Greene, we held that a defendant does
not waive his right to appeal the composition of his court-
martial panel if his decision to seek a trial by military judge
alone is compelled by an unfair panel selection process. 20
C.M.A. 232, 239, 43 C.M.R. 72, 79 (1970). We also held in
United States v. Butler that a military judge has broad dis-
cretion to deny a defendant’s request to waive a trial by
members. 14 M.J. 72, 73 (C.M.A. 1982); Rule for Courts-
Martial (R.C.M.) 903(c)(2). In light of Greene and Butler, it
should come as no surprise that the military judge in this
case made clear that he would not accept Appellant’s request
to be tried by military judge alone if the panel selection pro-
cess forced that decision.
    Appellant’s decision was not forced, and the military
judge did not abuse his discretion by accepting Appellant’s
request for a military judge-alone trial. Appellant told the
military judge, “I don’t think [the panel selection process]
forced me, sir.” His counsel affirmed that he had other rea-
sons than the panel selection process for waiving the panel.
And before granting Appellant’s request for a military judge-
alone trial, the military judge asked Appellant multiple
times whether his waiver of the right to a trial by a panel of
members was knowing, intelligent, voluntary, and free of
coercion. Appellant answered affirmatively each time. If we
take Appellant and his counsel at their word (and there is no
basis not to), Appellant’s waiver was voluntary, based at
least in part on factors other than the selection process.
Greene is inapposite.
    By knowingly and voluntarily waiving his right to a trial
by members, Appellant waived the concomitant right to
complain that the member selection process violated Article
25, UCMJ. If he had gone forward with a trial by members,
             United States v. Bartee, No. 16-0391/MC
                    Judge RYAN, concurring

the issue of the flawed member selection process was pre-
served, as the military judge recognized.1 And if the mem-
bers had convicted him, he perhaps would have been able to
articulate prejudice caused by the panel, as Article 59(a),
UCMJ, 10 U.S.C. § 859(a) (2012), requires. However, be-
cause he waived his right to trial by members for reasons
unrelated to the member selection process, there is neither
an “error for us to correct on appeal,” Campos, 67 M.J. at
322, nor articulable prejudice to Appellant that can be
traced to an error in the member selection process. I there-
fore respectfully concur in the result.




   1  It is not entirely unreasonable to conclude — as the majority
does — that the military judge told Appellant that the panel com-
position issue was preserved whether or not Appellant waived his
right to a panel. However, in my view, that is the least plausible
reading of the record. In context, it appears certain (and also con-
sistent with how the law actually works) that the military judge
advised Appellant that the panel composition issue was preserved
only if he proceeded to trial by the panel.




                                 2
            United States v. Bartee, No. 16-0391/MC


   Chief Judge ERDMANN, dissenting.
    “The right to trial by fair and impartial members or a
professional military judge is the cornerstone of the military
justice system.” United States v. Hilow, 32 M.J. 439, 442
(C.M.A. 1991). “Discrimination in the selection of court
members on the basis of improper criteria threatens the
integrity of the military justice system and violates the
Uniform Code.” United States v. Daigle, 1 M.J. 139, 140
(C.M.A. 1975). Article 25(d)(2), UCMJ, 10 U.S.C. § 825(d)(2)
(2012), does not set forth grade or rank as criteria for panel
selection and “while it is permissible to appoint senior,
qualified court members, the lower grades may not be
systematically excluded.” United States v. Roland, 50 M.J.
66, 68 (C.A.A.F. 1999) (citations omitted). “[S]ystemic
exclusion of otherwise qualified potential members based on
an impermissible variable such as rank is improper.” United
States v. Dowty, 60 M.J. 163, 171 (C.A.A.F. 2004). While a
panel does not have to be composed of a cross section of the
military community, “[b]lanket exclusion of qualified officers
or enlisted members in the lower grades is at odds with
congressional intent and cannot be sustained.” United States
v. Nixon, 33 M.J. 433, 434 (C.M.A. 1991).
   As noted by the majority, this court has long recognized
that in the member selection process, an accused must be
provided “both a fair panel … and the appearance of a fair
panel.” United States v. Ward, 74 M.J. 225, 228 (C.A.A.F.
2015); see also United States v. Bartlett, 66 M.J. 426
(C.A.A.F. 2008); United States v. Kirkland, 53 M.J. 22
(C.A.A.F. 2000). Since this case reflects both the improper
exclusion of potential members based on rank as well as the
appearance of an improper selection process, I respectfully
dissent from the majority’s opinion.
                         Background
The First Selection Process:
   As in all cases of alleged improper member selection, the
process utilized in the selection of the members is of critical
importance. Prior to trial, the staff judge advocate (SJA) of
the 1st Marine Logistics Group sent an e-mail to
subordinate commands soliciting member questionnaires
from “officers in paygrade 0-4 and above and enlisted
personnel in paygrade E-8 and above.” After reviewing the
questionnaires limited by rank, the SJA selected twelve
members and four alternates and placed their names on a
            United States v. Bartee, No. 16-0391/MC
             Chief Judge ERDMANN, Dissenting

member selection worksheet that he then provided to the
convening authority. The convening authority signed the
selection worksheet without alteration and, at the same
time, signed the convening order that assigned the members
from the selection worksheet to Bartee’s panel.
   During an Article 39(a), UCMJ, 10 U.S.C. § 839(a)
(2012), session, trial defense counsel objected to the panel,
arguing it was assembled in violation of Article 25.
Specifically, defense counsel argued that the SJA had
conceded that he had only solicited and included senior
members when he created the selection worksheet. Trial
counsel responded that the convening authority had been
provided with the appropriate Article 25 advice and was
aware that he could select anyone in the command. Trial
counsel added:
   And we’ll just note for whatever it’s worth that in prior
   situations where this came up, we ended up with the
   same exact panel that was originally selected after going
   through the reconfirming. I—Yes, I understand I can
   pick whoever I want to, this is still the panel I want to go
   forward with.
   Following further argument the military judge stated
that the defense had raised evidence that there had been a
systematic exclusion of certain ranks from the convening
authority’s consideration. The military judge speculated that
the situation could be rectified by “perhaps providing [the
convening authority] an entire alpha roster, telling him, hey,
you pick.” Ultimately the military judge recessed the
hearing to allow the government time to determine its way
ahead.
   When the court reconvened, the government renewed its
earlier arguments and also argued that there was no
improper motive to stack the panel. The government
provided the military judge with an affidavit from the SJA
in which he explained the “top down” process he used to
review the questionnaires he received from E-8s and above
and O-4s and above:
   I start by looking members for [sic] possessing the
   requisite qualifications – this typically turns out to be
   more senior personnel. In the event I cannot find
   individuals within the senior ranks that do not meet
   the Article 25, UCMJ, criteria, I then begin to look
   towards the junior ranks.




                                 2
             United States v. Bartee, No. 16-0391/MC
              Chief Judge ERDMANN, Dissenting

    The military judge ruled that the panel appeared to be
improperly selected because the SJA’s process of only
soliciting enlisted members at paygrade E-8 and above and
officer members at paygrade O-4 and above was an exclusion
based on rank. The military judge struck the panel as
improperly convened under Article 25 and directed the
convening authority to convene a new panel.
The Second Selection Process:
   When the court reconvened the next day, the government
provided the military judge with a new list of panel
members selected by a different convening authority.1 As
with the first list, the second list had been prepared and
submitted to the convening authority by the SJA, but this
time the SJA also submitted the 1st Marine Logistics
Group’s alpha roster. The second list deleted the members
who had been on the original panel, but then reselected the
same members, resulting in no change from the first panel
that the military judge determined was improperly
convened. The government also provided the court with an
unsworn memorandum which, although signed by the
convening authority, had been prepared for his signature by
the SJA. The memorandum stated, in part:
    3. I understand that, at any time during the process of
    selection of members for this court-martial, I could have
    selected any member of my command senior to the
    accused who I felt possessed the qualifications outlined
    by the reference irrespective of rank, group or class and
    did so in the previous panel in this case.2
    4. I have roughly 8,000 Marines and sailors under my
    command at any moment in time. I could have selected

1  The commanding general and convening authority of the 1st
Marine Logistics Group was out of the area at the time of the
initial convening order. The chief of staff, acting as the
commander and convening authority, selected the initial list of
panel members. However, prior to the submission of the second
list of panel members, the commanding general had returned and
reassumed his authority as the convening authority.

2 Prior to submission of the second list, the second convening
authority had replaced two members of the original panel due to
their unavailability. However, while the second convening
authority’s memorandum refers to actions taken with respect to
the initial panel, that convening authority did not convene the
initial panel.




                                3
             United States v. Bartee, No. 16-0391/MC
              Chief Judge ERDMANN, Dissenting

    any of them that possess the qualifications in the
    reference, but I know these individuals personally and
    selected them specifically because I am convinced they
    meet the qualifications of the membership.
Following further arguments by the parties, the military
judge ruled from the bench:
    I think without some evidence that there was improper
    motive, [the convening authority] personally chose these
    candidates, he is qualified and authorized to convene a
    general court-martial, they all meet the Article 25
    criteria, [and] there is no evidence of an improper
    purpose or improper motive in putting this panel
    together.
As for the SJA’s top down approach in the initial solicitation
of panel members, the military judge completely reversed
his initial determination:
    Based on the Article 25 criteria, I can’t say that [the
    SJA], in using the top-down approach is somehow a
    wrong application of Article 25. I don’t see how that is
    designed to systematically exclude anybody.…
    They are the same members as we had yesterday, but I
    think that easily could underscore the fact that these are
    the folks the General knew, the General was comfortable
    with, and the General correctly applied the Article 25
    criteria. Even though the selection -- the nomination
    process may have had its flaws, that the General
    correctly applied the Article 25 criteria the first time
    around.3
(Emphasis added.)
    The defense informed the military judge that because
they felt there was still a defect in the panel, they were
forced to abandon their request for trial by members and
requested a trial by military judge alone. The military judge
responded by informing the defense that he would not grant
the request for a military judge alone if it was based on the
defense position that the panel was improperly selected. The
defense then stated that the panel selection process was not
the sole reason for their request for a military judge-alone




3 Again, the commanding general did not act as convening
authority “the first time around” but rather his chief of staff was
the convening authority in his absence.




                                 4
             United States v. Bartee, No. 16-0391/MC
              Chief Judge ERDMANN, Dissenting

trial. The military judge subsequently granted the request
for trial by military judge alone.4
    The United States Navy-Marine Corps Court of Criminal
Appeals (CCA) considered the issue of proper panel selection
and whether Bartee had been afforded both a fair panel and
the appearance of a fair panel. United States v. Bartee, No.
NMCCA 201500037, 2016 CCA LEXIS 11, at *12-13, 2016
WL 154628, at *3-5 (N-M. Ct. Crim. App. Jan. 12, 2016)
(unpublished). The lower court held there was no cause to
question the fairness of the convening of the second panel.
2016 CCA LEXIS 11, at *13-14, 2016 WL 154628, at *5
(citing Ward, 74 M.J. at 228).
   Specifically, the CCA concluded that the convening
authority and SJA had no improper motive to stack the
member pool and noted that the convening authority had
stated that he knew the selected members and believed
them to be the best qualified under the Article 25 criteria.
2016 CCA LEXIS 11, at *13-14, 2016 WL 154628, at *5. In
addressing whether the process resulted in the appearance
of a fair panel, the CCA held that any appearance of
impropriety had been resolved by the convening authority’s
personal knowledge of the members and his consultation of
the entire command roster. 2016 CCA LEXIS 11, at *13,
2016 WL 154628, at *5. Therefore, the CCA held, there was
no reason to “question the essential fairness and integrity of
the court-martial,” and affirmed the findings and sentence.
2016 CCA LEXIS 11, at *14-15, 2016 WL 154628, at *5.
                           Discussion
    Before this court there is no challenge by either party to
the military judge’s initial ruling that the panel was
improperly convened. Therefore, the sole issue in this case is
whether the second convening authority’s resubmission of
the same panel a day later, which differed from the initial
submission only by the convening authority’s proximity to
the alpha roster and his statement that he personally knew
the members selected, was sufficient to cure the taint of the
initial improper solicitation and selection.


4 In United States v. Greene, 20 C.M.A. 232, 239, 43 C.M.R. 72, 79
(1970), the Court of Military Appeals reversed a conviction where
the appellant selected a military judge-alone trial to avoid court-
martial before an improperly selected panel.




                                5
            United States v. Bartee, No. 16-0391/MC
             Chief Judge ERDMANN, Dissenting

    This court has previously approved member selection
processes that include the SJA seeking nominations from
commanders and presenting recommendations to the
convening authority. See United States v. Kemp, 22 C.M.A.
152, 155, 46 C.M.R. 152, 155 (1973). However, “[t]his
nomination process may not systematically exclude or
include a certain category of servicemembers. When the
request for nominations does improperly include or exclude
certain members, this Court will ensure that those actions
do not taint the selection by the convening authority.”
Roland, 50 M.J. at 69. Where an improper selection process
has been utilized, this court has held that subsequent action
by a convening authority in compliance with Article 25 will
not, by itself, erase the taint. Id. at 68-69; Hilow, 32 M.J. at
442 (“[W]e have never held that the impact of [such]
improper assistance can be ignored solely on the basis of the
convening authority’s official duty to personally select the
members in accordance with the criteria of Article
25(d)(2).”).
    The selection of panel members is a well-litigated subject
in the military justice system as it has been recognized since
at least 1964 that Article 25 “implies all ranks and grades
are eligible for appointment.” United States v. Crawford, 15
C.M.A. 3, 58, 35 C.M.R. 3, 28 (1964); see also Greene, 20
C.M.A. at 239, 43 C.M.R. at 78. Kirkland and Greene, in
particular, provide relevant precedent for our analysis of
this case. In Kirkland, the special court-martial convening
authority had requested subordinate commanders to
nominate qualified personnel to be potential panel members.
53 M.J. at 23. However, the commanders were provided with
a nomination chart from the legal office that only included a
column for the ranks of E-7, E-8, and E-9, with no place to
list a nominee in a lower grade. Id. Consequently no
individuals in lower enlisted grades were nominated. Id. at
23-24. Although the convening authority was informed of the
Article 25 requirements and that he could look outside the
nomination list, he only appointed those enlisted members
on the list. Id. at 25. Upon this foundation, we found the
exclusion of potentially qualified members below the grade
of E-7 to be improper. Id.; see also United States v. McClain,
22 M.J. 124, 130-31 (C.M.A. 1986) (rejecting the systematic
exclusion of junior officers and enlisted members in pay
grade E-6 and below for the improper purpose of avoiding
lenient sentences). Ultimately, we held that “where [there
is] an unresolved appearance that potentially qualified court




                               6
            United States v. Bartee, No. 16-0391/MC
             Chief Judge ERDMANN, Dissenting

members … were excluded, reversal of the sentence is
appropriate to uphold the essential fairness and integrity of
the military justice system.” Kirkland, 53 M.J. at 25
(internal quotation marks omitted) (citation omitted).
    Similarly, in Greene, the originally proposed panel
consisted of officers in the grade of lieutenant through
colonel. 20 C.M.A. at 235, 43 C.M.R. at 75. However, the
chief of military justice rejected that panel and directed that
a new panel be submitted consisting only of officers in the
grade of lieutenant colonel and above. Id. at 237, 43 C.M.R.
at 77. This second list was adopted by the convening
authority. Id. at 234, 43 C.M.R. at 74. Greene objected to
the selection process for its exclusion of lower ranks. Id. at
234, 43 C.M.R. at 74. The military judge agreed and
subsequently ordered the government to have the convening
authority also consider officers in lower ranks in selecting
the panel. Id. at 235, 43 C.M.R. at 75. The convening
authority reconsidered his selection and resubmitted the
same list, finding that those individuals were the best
qualified under Article 25. Id. at 235-36, 43 C.M.R. at 75-76.
On that basis, Greene elected to be tried by military judge
alone. Id. at 236, 43 C.M.R. at 76.
    The Court of Military Appeals held that, under the
circumstances, including the convening authority’s
reconfirmation of the same panel, there was “a reasonable
doubt as to whether the hurried decision to remain with this
court was an unfettered one.” Id. at 238, 43 C.M.R. at 78.
The court ultimately reversed Greene’s conviction as it could
not “stand if [the accused] abandoned his right (and was
tried by military judge alone) to avoid trial before an
improperly selected panel.” Id. at 239, 43 C.M.R. at 79.
    While the majority relies on the Dowty factors in its
analysis of the panel selection process, I find those factors
provide little support for its position. The Dowty factors
include:
1. Improper motive to “pack” the member pool;
2. Systemic exclusion of otherwise qualified members based
   on an impermissible variable like rank; and
3. Good faith efforts to be inclusive so courts-martial are
   open to all segments of the military community.
Dowty, 60 M.J. at 171.




                              7
             United States v. Bartee, No. 16-0391/MC
              Chief Judge ERDMANN, Dissenting

   As to the first factor, the record reveals that the SJA’s
primary motive was to improperly start the (top-down)
process with a list of senior panel members, such that only if
he could not find satisfactory senior members, he would
work his way down through the ranks. The second factor
needs little discussion as both lists were the admitted
products of a system that excluded every member of the
command under O-4 and E-8. As to the third factor,
intentionally excluding a majority of potential panel
members from consideration on the sole basis of rank is the
antithesis of good faith efforts to be inclusive.
    The military judge’s second decision was based on his
finding that there was no evidence of an improper motive on
the part of the SJA and because the second convening
authority knew the members and applied the Article 25
criteria. At no point in his second ruling did the military
judge discuss whether the adoption of a list that was based
upon an improper selection criteria, was improper or
whether the selection process gave the appearance of a fair
panel. Furthermore, while the CCA did explain the issue of
the appearance of a fair panel, it did not address how the
proximity of the alpha list and the convening authority’s
personal familiarity with the selected members somehow
ameliorated the fact that the panel was the product of an
improper “[b]lanket exclusion of qualified officers or enlisted
members in the lower grades.” See Nixon, 33 M.J. at 434.
    In this case, both the military judge and the CCA held
that the initial selection was a systematic exclusion of
qualified members, based solely on rank.5 After the military
judge struck the initial list, the SJA provided the convening
authority with the same improperly solicited list for his
signature. The only difference in the process was that this
time the convening authority was also given a physical copy
of unit’s alpha roster—a list that included over 8,700 names.
As predicted by trial counsel, the convening authority
merely “reconfirmed” the same panel.
   The fact that the second convening authority was told he
had the right to chose any member under his command does
not ameliorate the initial error of excluding members based


5 As noted, while the military judge appeared to retreat from this
initial holding, the CCA clearly agreed with the military judge’s
initial holding that the first panel was improperly selected.




                                8
             United States v. Bartee, No. 16-0391/MC
              Chief Judge ERDMANN, Dissenting

on rank in the selection worksheet.6 See Kirkland, 53 M.J. at
24-25. Nor does the fact that the convening authority was
handed the alpha roster remedy the error, as there is simply
no evidence he ever consulted it—despite the CCA’s factual
finding that he did. Therefore, the taint of the first panel
was transferred to the second panel when the same,
improperly selected members were reconfirmed by the
convening authority—particularly in light of trial counsel’s
reference to an in-place plan to do so.7
    The future implications of the majority’s holding are
troubling. It is not difficult to envision that when a panel is
held to be solicited in violation of Article 25, a convening
authority need only be provided with an alpha list of his
command, state that he knew he could select anyone in his
command, and then reinstate the improperly convened panel
with impunity. This would allow convening authorities to
end-run decades of this court’s precedent on the prohibition
of excluding potential panel members on the basis of rank,
and select only the most senior of panels, under the
protection of our newest ruling. See Kirkland, 53 M.J. at 24;


6 The initial convening authority had also been informed that he
could select anyone in the command and the military judge struck
the list he submitted as improperly excluding members on the
basis of rank.

7Analyzing a similar situation, the Court of Military Appeals in
McClain, held:

       The military judge found that the convening authority
       “adhered to the standards of Article 25 in making this
       selection.” This finding, however, is not adequate to purge
       from the selection process the staff judge advocate’s
       improper purpose of avoiding lenient sentences. In this
       connection, we note that – because “[d]iscrimination in the
       selection of court members on the basis of improper
       criteria threatens the integrity of the military justice
       system and violates the Uniform Code,” see United States
       v. Daigle, 1 M.J. at 140 – this Court is especially concerned
       to avoid either the appearance or reality of improper
       selection.
22 M.J. at 132 (alteration in original).




                                  9
            United States v. Bartee, No. 16-0391/MC
             Chief Judge ERDMANN, Dissenting

Daigle, 1 M.J. at 141; Greene, 20 C.M.A. at 239, 43 C.M.R. at
79. This cavalier attitude toward the requirements of Article
25, on the part of the command and apparently
disseminated to trial counsel should not be tolerated.
   When the convening authority selected the same
improperly convened members to the second panel, the taint
of the initial panel remained, thus depriving Bartee of both
a fair panel and the appearance of a fair panel. See Ward, 74
M.J. at 228. Therefore, because the improper exclusion
based on rank was not resolved by the convening authority’s
re-selection of the same list, and in order to uphold the
essential fairness and integrity of the military justice
system,8 I would set aside the findings and sentence and
remand the matter for a rehearing with a properly selected
panel.




8 McClain, 22 M.J. at 133 (Cox, J., concurring in the result);
Kirkland, 53 M.J. at 25.




                              10